Citation Nr: 1226011	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 9, 2009, for right knee disability.

2.  Entitlement to an evaluation in excess of 30 percent from June 1, 2010, for total right knee arthroplasty.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to April 9, 2009, for left knee disability.

4.  Entitlement to an evaluation in excess of 30 percent from June 1, 2010, for total left knee arthroplasty.

5.  Entitlement to service connection for left hip disability.

6.  Entitlement to service connection for memory loss to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for bilateral hearing loss disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The record reflects that the Veteran participated in the VA Benefits Delivery at Discharge (BDD) program.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for memory loss is addressed in the REMAND that follows the decision below.



FINDINGS OF FACT

1.  Prior to April 9, 2009, the Veteran's right knee disability was manifested by pain on motion and X-ray findings of degenerative changes; flexion was not limited to less than 45 degrees or there was full extension; there was no subluxation, lateral instability, episodes of "locking" pain and effusion into the joint, nonunion of the tibia and fibula requiring a brace, or genu recurvatum.

2.  From June 1, 2010, the Veteran's right total knee arthroplasty has not been manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; any limitation of extension; nonunion of the tibia and fibula requiring a brace, or any lateral instability or recurrent subluxation.

3.  Prior to April 9, 2009, the Veteran's left knee disability was manifested by pain on motion, extension limited to 15 degrees, and X-ray findings of degenerative changes; flexion was not limited to less than 60 degrees; and there was no subluxation, lateral instability, episodes of "locking" pain and effusion into the joint, nonunion of the tibia and fibula requiring a brace, or genu recurvatum.

4.  From June 1, 2010, the Veteran's left total knee arthroplasty has been manifested by lateral instability that more nearly approximates slight than moderate and by limitation of flexion; it has not been manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; any limitation of extension; or nonunion of the tibia and fibula requiring a brace.

5.  A left hip disability has not been present at any time during the pendency of the claim.

6.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent prior to April 9, 2009, for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.59. 4.71a, Diagnostic Codes 5010 (2011).

2.  The criteria for a disability evaluation in excess of 30 percent from June 1, 2010, for residuals of a total right knee arthroplasty are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2011).

3.  The criteria for an initial 20 percent disability evaluation, and no more, prior to April 9, 2009, for left knee disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2011).

4.  From June 1, 2010, the residuals of a total left knee arthroplasty warrant a 30 percent rating, but not higher, for pain and limitation of motion and a separate rating of 10 percent, but not higher, for lateral instability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5055, 5257 (2011)

5.  A left hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in February 2007 as part of the BDD program.  In February 2007, the Veteran acknowledged that VA notified him of the information and evidence needed to substantiate his claims.  While the initial VCAA notification letter did not include notice of the disability rating and effective date elements of his claims, VA provided fully adequate VCAA in letters dated in June 2008 and June 2009 with respect to the knee claims.  In regards to the knee claims, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claims in March 2012.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

In regards to the claims for service connection, although the Veteran was not provided notice with respect to the disability-rating or effective-date element of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for the claimed disabilities.  Consequently, no disability rating or effective date will be assigned, so the failure to provide notice with respect to those elements of the claims is no more than harmless error.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records and private medical records have been obtained and associated with the record.  The Veteran has been afforded adequate VA medical examinations in response to the claims herein decided.

Accordingly, the Board will address the merits of the claims.

II.  Claims for Higher Ratings

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, effective from June 1, 2007, the RO granted a 10 percent evaluation for degenerative arthritis of the left knee, status post anterior cruciate ligament reconstruction, and a 10 percent evaluation for degenerative arthritis of the right knee under Diagnostic Code 5010.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In June 2009, the Veteran underwent bilateral TKA.  The RO assigned a total rating effective from April 9, 2009, for each knee.  Thereafter, from June 1, 2010, the RO assigned a 30 percent rating for each knee under Diagnostic Code 5010-5055, total knee replacement.  Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

It is noted that the rating code sheet incorrectly shows that TKA is rated under Diagnostic Code 5010.  However, the May 2011 and March 2012 supplemental statements of the case correctly show that TKA is rated under Diagnostic Code 5055, which pertains to knee replacement (prosthesis).  The RO has evaluated the knees under all applicable codes and assigned a rating under Diagnostic Code 5055.

Other Principles and Schedular Criteria for Rating the Knee and Leg

Based upon the principle set forth in Esteban, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

Impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  

Finally, Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  

Right and Left Knee Disabilities Prior to April 9, 2009

Service treatment records reflect bilateral knee problems.  The Veteran had repair of anterior cruciate ligament (ACL) tear in 1986 and subsequent ACL surgeries.  

Report of VA examination dated in March 2007 reflects complaints of bilateral knee pain with all activities.  The Veteran regularly exercised on an elliptical machine.  He denied swelling, heat, redness, stiffness, weakness, instability, giving-out, locking, fatigue, and lack of endurance.  Clinical findings were positive for bilateral crepitus.  There was no swelling, effusion, tenderness, guarding, redness, heat, instability, weakness, or abnormal movement of either knee.  The range of motion was from 0 to 140 degrees on the right and from 15 to 115 degrees on the left with pain on motion, pain against resistance, and pain on repeated left knee motion.  No varus or valgus deformity was found.  There was laxity in both 0 and 30 degrees of flexion bilaterally.  Lachman's, drawer, and McMurray's tests were negative.  It was noted that the Veteran ambulated without assistance.  He did not wear a knee brace on either knee.  X-rays showed hypertrophic degenerative bony changes and loose body of the left knee joint area.

After careful review of the evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the right knee and that a 20 percent evaluation is warranted for the left knee based on extension limited to 15 degrees.

For both knees, the Board finds that neither the lay nor the medical evidence shows ankylosis; recurrent subluxation or lateral instability; or frequent episodes of "locking," pain and effusion into the joint.  Therefore, a separate compensable rating is not warranted under Diagnostic Code 5257 and a higher disability evaluation is not warranted under Codes 5256 or 5258.  Also, neither the lay nor the medical evidence shows that flexion is limited to a compensable degree for either knee or that extension is limited to a compensable degree in the right knee.  The pertinent VA examination findings reflect flexion to 140 degrees on the right and to 115 degrees on the left, which does not meet the criteria for even a compensable rating.  Likewise, the VA examination findings reflect full extension on the right.  However, extension of the left knee is shown on VA examination in March 2007 to be limited to 15 degrees, which meets the criteria for a 20 percent evaluation under Diagnostic Code 5261.

The Board has considered all potentially applicable Diagnostic Codes and finds that there is no basis upon which to award more than a 10 percent rating for right knee disability or more than a 20 percent rating for left knee disability.  Neither the lay nor the medical evidence shows malunion of the tibia and fibula with moderate or marked knee disability, or nonunion with loose motion requiring a brace.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5262.

The Board notes that an evaluation in excess of 20 percent for limitation of extension requires extension limited to 20 degrees or more.  The current findings show left knee extension limited to 15 degrees and these findings do not more nearly reflect the criteria for extension limited to 20 degrees; thus, the Board finds that a higher evaluation for the left knee is not warranted under Diagnostic Code 5261.

The Board has considered the Veteran's report of functional impairment due to knee pain.  The record shows that the Veteran reported increased pain from a constant 3 of 10 to 8 of 10 with flare-ups caused by weather changes, walking over 3 hours, and playing golf for over 1-2 hours.  The record further shows pain on motion and with resistance, and on repeated left knee motion.  The Board accepts that the Veteran experiences knee pain and increased pain with flare-ups.  38 C.F.R. §§ 4.40, 4.45.  However, both knees showed significantly retained range of motion on recent examination and the Veteran ambulated with a normal gait.  Also, the record shows no findings of weakness, muscle atrophy, or incoordination.  Moreover, the lay evidence does not suggest functional limitation beyond that contemplated by the current evaluations.  

While the Veteran is competent to report that his bilateral knee disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation higher than 10 percent for the right knee and 20 percent for the left knee, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

In addition to pain, prior to April 9, 2009, the Board observes that the Veteran's bilateral knee disorder was manifested by crepitus and some laxity.  However, no subluxation or lateral instability was found on the VA examination nor was either shown in the other evidence of record.

Accordingly, prior to April 9, 2009, the Board finds that the currently assigned ratings are appropriate.  The Board has considered whether staged ratings are warranted, but finds that they are not as the disabilities herein discussed did not exhibits symptoms or impairment that would warrant different ratings from those now assigned for the period at issue.  See Fenderson, supra.

Right and Left Knee Disabilities (TKA) From June 1, 2010

The record shows that the Veteran underwent bilateral TKA in April 2009.  As discussed above, the disabilities were evaluated as 100 percent disabling from the date of the surgery through May 2010.  From June 1, 2010, the disabilities have been rated as 30 percent disabling.

Report of VA examination dated in June 2011 reflects evaluation of the Veteran's knees, status post TKA.  For the right knee, the Veteran reported the following symptoms: weakness, stiffness, swelling, heat, giving way, lack of endurance, fatigability, tenderness and pain.  He denied redness, locking, deformity, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as 5 times a week lasting all day with a level 7/10 severity, which are precipitated by physical activity and lack of motion.  During the flare-ups, he has limitation of motion, and difficulty walking and climbing stairs.  He reported difficulty with standing for any length of time.  The Veteran denied receiving any treatment.  

For the left knee, the Veteran reported painful motion, swelling, stiffness, giving-way, tenderness and weakness along with instability and imbalance that render him unable to stand or sit for prolonged periods of time, apply weight, or travel.  The Veteran denied redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, and subluxation and dislocation.  The Veteran reported flare-ups occurring as often as 3 times a week lasting all day with a level 7/10 severity, which are precipitated by physical activity, weather, standing, and sitting.  Flare-ups are alleviated by Percocet and Motrin.  During the flare-ups, he has limitation of motion, imbalance, difficulty with standing and walking.  Since his left knee surgery, the Veteran reported having decreased range of motion, painful motion, imbalance, and weakness causing difficulty with standing and sitting, and inability to apply weight or walk for prolonged periods of time.  The Veteran used no assistive devices for ambulation and was noted to have a normal gait.  He used a brace on the knees for ambulation.

Evaluation of the both knees showed weakness, tenderness, guarding of movement, and crepitus but no edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment or drainage.  Both knees showed no subluxation, genu recurvatum, locking pain, or ankylosis.  Both knees had crepitus and tenderness.  The range of motion was from 0 to 100 degrees on the right and from 0 to 110 degrees on the left, with no additional loss of motion on repetitive testing.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use for either knee.  He further stated that the ligament stability tests were within normal limits for the both knees, except that left knee showed slight instability on medial and lateral collateral ligament testing.  X-rays revealed intact prosthesis of the right and left knees.  The Veteran denied any incapacitating episodes in the past 12 months.

Upon review of the lay and medical evidence, the Board finds that a separate 10 percent rating is warranted for slight lateral instability of the left knee, and that the other impairment of the knees does not warrant more than the currently assigned ratings of 30 percent.

In this case, although the Veteran reports weakness of both knee joints and wears knees braces, the evidence further shows that he receives no treatment, requires no assistive devices for ambulation, and walks with a normal gait.  The Veteran described near daily flare-ups causing increased knee pain bilaterally but he reports that this responds to Percocet and Motrin.  On VA examination in June 2011, the examiner stated that the functional limitation of his knee replacements was that the TKA requires him to avoid strenuous physical activity, and prolonged standing and walking.  The Veteran's symptoms do not more nearly reflect severe painful motion or weakness in the affected extremity as is required for a higher evaluation under Diagnostic Code 5055.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule.  However, neither the lay nor the medical evidence reflects unfavorable ankylosis with flexion between 10 and 20 degrees or worse; or extension limited to 30 degrees or more; or nonunion of the tibia and fibula requiring a brace.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5261, 5262.  The Board notes that the other Diagnostic Codes pertaining to the knee and leg do not provide for evaluations in excess of 30 percent and, thus, would not afford the Veteran a higher evaluation.  See 38 C.F.R. §§ 5257, 5256, 5259, 5260, 5263.

The Board acknowledges the Veteran argument that his condition warrants a separate evaluation based on instability.  In view of the recent VA examination showing slight lateral instability of the left knee, the Board agrees that a separate 10 percent rating is warranted for that impairment.  However, the examination did not show more than slight lateral instability or recurrent subluxation in the left knee or any lateral instability or recurrent subluxation in the right knee.  Therefore, a separate compensable rating is not warranted for instability or subluxation of the right knee and more than a separate 10 percent rating is not warranted for instability or subluxation of the left knee.  

The Board accepts that the Veteran experiences knee pain and increased pain with flare-ups.  38 C.F.R. §§ 4.40, 4.45.  However, the Board believes that the 30 percent disability evaluation contemplates the degree of pain and functional impairment in this case.  It is noted that the Veteran has significantly retained range of motion in both knees following his knee replacements, and the 30 percent rating is the highest rating available based on limitation of flexion, and the Veteran does not have any limitation of extension of either knee.

Again, while the Veteran is competent to report that his bilateral knee disability status post TKA is worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for more than a separate 10 percent rating for instability of the left knee or for an evaluation higher than 30 percent for each knee following the total knee replacements, from June 1, 2010, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Accordingly, from June 1, 2010, the Board finds that a separate 10 percent rating is warranted for lateral instability of the left knee and that otherwise the disabilities do not warrant more than the assigned ratings of 30 percent.  The Board has considered whether staged ratings are appropriate, but finds that they are not as the disabilities herein discussed did not exhibits symptoms or impairment that would warrant different ratings from the currently assigned ratings, to include the separate 10 percent rating granted herein.  See Fenderson, supra.

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).



III.  Claims for Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.

Left Hip Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left hip disability.  A left hip disability is not shown in service.  Moreover, a current left hip disability is not shown, to include arthritis.

Service treatment records reflect that the Veteran reported hip arthritis on a January 2007 report of medical assessment.

Report of VA examination dated in March 2007 reflects that the Veteran denied injury to the hips and described right hip pain.  The Veteran denied a current left hip problem.  X-rays of the left hip were normal.  Clinical findings were negative for joint inflammation, tenderness, and painful motion.

Because no current disability is shown, or shown during the pendency of this claim, the claim for service connection for left hip disability must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

To the extent that the Veteran's reports of left hip pain, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for this complaint.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, supra. at 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Therefore, with respect to the Veteran report of left hip pain, the Board concludes that underlying disease or injury is not shown.

While the Veteran is competent to report his symptoms, the medical evidence is negative for the existence of underlying pathology for the complaints.  Layno supra. at 469.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  However, here, other than pain, the Veteran has not actually reported symptoms, treatment, or any specific injury to the left hip.

In view of the above, the Board finds that the Veteran's statements have diminished probative value and assigns greater probative value to the medical evidence, which shows no disability of the left hip as this was prepared by a skilled, neutral, medical professional after obtaining a history from the Veteran, reviewing the claims folder, and conducting an examination and obtaining an X-ray study.

Accordingly, the claim must be denied.  There is no doubt to resolve.

Bilateral Hearing Loss Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A hearing loss disability as defined by VA is not currently shown and has not been shown at any time during the pendency of the claim.  Hearing is shown to be within normal limits in service.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the Veteran's in-service hearing and audiometric testing reflects normal findings.  No professional has established that such normal findings are indicative of disease or injury.

Service treatment records include reference audiograms that reflect pure tone thresholds, in decibels, for the right (R) and left (L) ears, respectively:




HERTZ



500(R/L)
1000(R/L)
2000(R/L)
3000(R/L)
4000(R/L)
December 1984
0/0
0/0
0/5
0/5
0/0
October 1989
0/0
0/0
0/0
5/0
0/0
March 1985
0/10
5/10
10/5
15/5
20/5
January 2007
15/15
10/5
20/15
15/15
15/10

The Veteran reported on his VA compensation claim that hearing loss began in January 2007.

Report of VA examination dated in March 2007 reflects speech discrimination scores of 94 percent, bilaterally, and audiometric findings for pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
10
10
15
10
10

The Board has considered the Veteran's statements.  The Board accepts that the Veteran is competent to report hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that the Veteran reports having hearing loss disability for VA purposes, he is not competent given that this opinion may not be rendered based on the Veteran's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value.

The Board assigns greater probative value to the March 2007 VA audiological findings, which show normal hearing bilaterally.  The Board finds that VA medical diagnosis is more probative as it was prepared by a skilled, neutral, medical professional in the field of hearing after obtaining a history from the Veteran, reviewing the claims folders, and conducting an audiological evaluation.

According, the claim must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An initial evaluation in excess of 10 percent prior to April 9, 2009, for right knee disability is denied.

An evaluation in excess of 30 percent from June 1, 2010, for right total knee arthroplasty is denied.

A 20 percent initial evaluation, and no more, prior to April 9, 2009, for left knee disability is granted subject to the criteria applicable to the payment of monetary benefits..

The Board having determined that from June 1, 2010, the Veteran's total left arthroplasty warrants a 30 percent rating, but not higher, for pain and limitation of motion and a separate rating of 10 percent, but not higher, for lateral instability, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Service connection for left hip disability is denied.

Service connection for bilateral hearing loss disability is denied.


REMAND

Service treatment records show in January 2007 that the Veteran reported having memory lapses or loss since 1992-1993, after Desert Storm duty.  The Veteran reported difficulty remembering where he left his car, names, and that he had to use notes very often.  It was noted that there had been a partial work-up with a normal CT scan in the past.  The Veteran reported on VA psychiatric examination in March 2007 that he had problems with memory loss and insomnia.  The examiner noted that memory loss had not been diagnosed but would interfere with social functioning.  No axis I diagnosis was rendered.

The Board notes that neurological signs and symptoms may be manifestations of an undiagnosed illness or medically unexplained multisymptom illness.  38 C.F.R. § 3.317(b).  The record shows that the Veteran has complained to medical providers of other representative symptoms, headaches (service-connected) and sleep disturbance (insomnia).

Here, the record contains no VA examination specifically addressing the claim for service connection for memory loss.  VA's duty to assist includes obtaining a VA examination and opinion where it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board believes that a VA examination should be conducted to ascertain whether Veteran's memory loss complaints are etiologically related to service, to include whether it is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

The medical opinion sought in this case must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding pertinent medical records.

2.  The RO or the AMC should review the electronic claim file and, if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The RO or the AMC should afford the Veteran a VA neurological examination by an appropriate physician.  The claims folders must be made available to and be reviewed by the examiner.

Any indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

The examiner should determine whether the Veteran's memory loss is due to a known clinical diagnosis.  If so, the examiner should render an opinion as to whether there is a 50 percent or better probability that such disability is etiologically related to the Veteran's active duty service; if memory loss is not due to a known clinical diagnosis, then the examiner should indicate whether the Veteran's memory loss due is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it deems appropriate.

5.  The RO or the AMC should then readjudicate the claim for service connection for memory loss, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


